DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claims 1 and 13,
a housing capable of accommodating toner and having six peripheral walls, the housing including (i) a first surface formed on a first peripheral wall of the six peripheral walls and having a first circumferential surface and (ii) a second surface formed on a second peripheral wall of the six peripheral walls and having a second circumferential surface, the first peripheral wall having a first hole, the second peripheral wall having a second hole;
a first shutter movable relative to the housing along the first circumferential surface between a first closed position at which the first opening is closed and a first open position at which the first opening is opened; and
a second shutter movable relative to the housing along the second circumferential surface between a second closed position at which the second opening is closed and a second open position at which the second opening is opened.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach toner cartridges with shutters at both ends, along with a recycled toner feed path: Leemhuis et al., U.S. Pat. No. 8,774,685; Isobe et al., U.S. Pat. No. 6,418,292; Isobe et al., U.S. Pat. No. 6,324,370; Sato, U.S.P.G. Pub. No. 2011/0076056; and, Sato, U.S. Pat. No. 8,792,816.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852